DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 4, 7, 10, 13, 14, 15, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 9, 14, 15, 16, 17, and 18 of U.S. Patent No. 10,194,205. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patently distinct from each other.
	Claim 1 in the current application and claim 1 in the parent application refer to a device for receiving a plurality of media feeds from an event captured by a plurality of cameras.  Each of the feeds is received on a sub-channel.  Each of the sub-channels is displayed on a television that is in proximity to the other televisions that the other sub-channels are being displayed on.  The current application adds in the limitation of the sub-channels being displayed in a default order.  This addition is not enough to make the claims patently distinct from each other.

	Claim 4 in the current application contains the same limitations found in claim 3 in the parent application.

Claim 7 in the current application contains the same limitations found in claim 6 in the parent application.

Claim 10 in the current application contains the same limitations found in claim 9 in the parent application.

Claim 13 in the current application contains the same limitations as claim 14 in the parent application based on the same arguments given for claim 1 above.

Claim 14 in the current application contains the same limitations found in claim 15 in the parent application.

Claim 15 in the current application contains the same limitations found in claim 16 in the parent application.

Claim 16 in the current application contains the same limitations found in claim 17 in the parent application.

Claim 18 in the current application contains the same limitations as claim 18 in the parent application based on the same arguments given for claim 1 above.

Claims 1, 7, 10, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 14, and 18 of U.S. Patent No. 9,693,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patently distinct from each other.
	Claim 1 in the current application and claim 1 in the parent application refer to a device for receiving a plurality of media feeds from an event captured by a plurality of cameras.  Each of the feeds is received on a sub-channel.  Each of the sub-channels is displayed on a television that is in an arrangement based on the other televisions that the other sub-channels are being displayed on.  The 

	Claim 7 in the current application contains the same limitations found in claim 6 in the parent application.

Claim 10 in the current application contains the same limitations found in claim 8 in the parent application.

Claim 13 in the current application contains the same limitations as claim 14 in the parent application based on the same arguments given for claim 1 above.

Claim 18 in the current application contains the same limitations as claim 18 in the parent application based on the same arguments given for claim 1 above.

Claims 1, 6, 7, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 14, and 18 of U.S. Patent No. 9,392,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patently distinct from each other.
	Claim 1 in the current application and claim 1 in the parent application refer to a device for receiving a plurality of media feeds from an event captured by a plurality of cameras.  Each of the feeds is received on a sub-channel.  Each of the sub-channels is displayed on a television that is in an arrangement based on the other televisions that the other sub-channels are being displayed on.  The 

	Claim 6 in the current application contains the same limitations found in claim 8 in the parent application.

Claim 7 in the current application contains the same limitations found in claim 9 in the parent application.

Claim 13 in the current application contains the same limitations as claim 14 in the parent application based on the same arguments given for claim 1 above.

Claim 18 in the current application contains the same limitations as claim 18 in the parent application based on the same arguments given for claim 1 above.

Claims 1, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 19 of U.S. Patent No. 8,949,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patently distinct from each other.
	Claim 1 in the current application and claim 1 in the parent application refer to a device for receiving a plurality of media feeds from an event captured by a plurality of cameras.  Each of the feeds is received on a sub-channel.  Each of the sub-channels is displayed on a television that is in an arrangement based on the other televisions that the other sub-channels are being displayed on.  The 

Claim 13 in the current application contains the same limitations as claim 14 in the parent application based on the same arguments given for claim 1 above.

Claim 18 in the current application contains the same limitations as claim 19 in the parent application based on the same arguments given for claim 1 above.

Allowable Subject Matter
Claims 1-20 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The double patenting rejections would need to be overcome.

The following is an examiner’s statement of reasons for allowance: The independent claims contain the same limitations that made the parent claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424